





Anstellungsvertrag


Zwischen




Employment Contract


Between
Travelzoo (Europe) Limited
Eingetragen im HRB unter der Nr. 186685
Geschäftsanschrift: Maximilianstrasse 35
80539 München


(„Gesellschaft“)
Travelzoo (Europe) Limited
Registered in the HRB under Nr. 186685
Commercial Adress: Maximilianstrasse 35
80539 Munich


(“Company”)


und


And
Christian Smart
Jasminstr. 3
80939 München


(„Arbeitnehmer“)
Christian Smart
Jasminstr. 3
80939 Munich


(“Employee”)


 
 
§ 1 Tätigkeit und Einsatzort


§ 1 Activity and Place of Employment


1.
Der Arbeitnehmer ist seit 1. August 2007 bei der Gesellschaft beschäftigt. Er
übernimmt zum 1. Januar 2012 die Funktion des Country Managers, Travelzoo
Deutschland.


2.
Arbeitsort ist Deutschland und dort München. Der Arbeitgeber behält sich vor,
den Arbeitnehmer an einem anderen Ort einzusetzen, soweit dies dem Arbeitnehmer
unter Abwägung der betrieblichen und persönlichen Belange zumutbar ist und der
Arbeitnehmer sein Einverständnis gibt. Der Arbeitnehmer ist damit einverstanden,
Geschäftsreisen zu Kundenstandorten zu tätigen soweit erforderlich.


1.
The Employee has been employed by the Company since 1st August 2007. With effect
as of 1st January 2012, the Employee is employed as Country Manager, Travelzoo
Germany.


2.
Place of work is Munich, Germany. The employer may change the workplace taking
into account business needs and personal circumstances, subject to the consent
of the Employee. The Employee will be required to travel on business as needed.












--------------------------------------------------------------------------------



Seite 2






3.
In der Funktion des Country Managers, Travelzoo Deutschland ist der Arbeitnehmer
verantwortlich für den Ausbau und die Umsetzung der Geschäftsstrategie für
Travelzoo Deutschland mit dem Ziel, die Unternehmens- und Finanzziele zu
erreichen, insbesondere: Signifikante Steigerung des Ergebniswachstums gemäss
vorgegebenen Quartalsumsatzzielen; Aufbau von strategisch wichtigen und
langfristigen Geschäftsbeziehungen zu bestehenden und neuen Anzeigenkunden;
Geschäftsplanung und Übernahme der Verantwortung für die generelle
Geschäftsführung von Travelzoo Deutschland, welche Gewinn- und
Verlustverantwortung beinhaltet als auch Entscheidungen zu Personalbedarf; enge
Zusammenarbeit mit den Marketing-Teams, um den Bekanntheitsgrad der Marke
Travelzoo in Deutschland zu erhöhen; Sicherstellung, dass Travelzoo’s
Medienangebot, publizierte Inhalte und Produkte höchsten Qualitätsanforderungen
genügen; Management des deutschen Abonnenten- und Suchmaschinen-Marketing;
Führen und Förderung von lokalem Personal und direkt unterstelltem Personal;
Durchführung von generellen Verwaltungstätigkeiten wie zum Beispiel Anmieten von
Büroflächen; Ergreifen von Initiativen, um mit Online-Medien-Trends und neuen
Markttendenzen in der Reisebranche Schritt zu halten; Sicherstellung, dass
organisatorische Ent-scheidungen den Anforderungen an Qualität, als auch
gesetzlichen Bestimmungen zur Sicherheit und zum Gesundheitsschutz am
Arbeitsplatz, als auch der der allgemeinen Sorgfaltspflicht, genügen.
3.
In the function of Country Manager, Travelzoo Germany, the Employee is
responsible for developing and implementing the business strategy to ensure that
Travelzoo Germany achieves its business objectives and financial targets, in
particular: deliver significant revenue growth according to quarterly revenue
targets; build strong, long-term advertiser relationships with new and existing
advertisers; lead the business planning and take ownership of the overall
direction of the German business, including profit and loss and staffing
responsibility; close cooperation with marketing teams in order to grow the
brand of Travelzoo in Germany; guarantee that media delivery, published content
and products are of high quality at any time; manage German subscriber and
search marketing; supervise and develop local staff and direct reports; manage
local employee benefits in conjunction with HR; carry out general administrative
duties such as renting office space; take initiatives to keep abreast of online
media trends and new tendencies of the travel industry; make sure that
organizational decisions comply with quality, safety and health, legal
requirements and general duty of diligence.














4.
Die Gesellschaft ist berechtigt, dem Arbeitnehmer eine andere seinen Fähigkeiten
und Kenntnissen entsprechende gleichwertige Tätigkeit zuzuweisen. Macht die
Gesellschaft hiervon Gebrauch, so ist sie verpflichtet, die bisherige Vergütung
weiter zu bezahlen.


4.
The Company shall have the right to assign other activities of equivalent value
to the Employee, if these correspond to his skills and abilities. In a case of a
change of activities, the Company shall be obliged to continue paying the
present remuneration.








--------------------------------------------------------------------------------



Seite 3






5.
In Zusammenhang mit der Expansion der Gesellschaft in Europa kann dieses
Arbeitsverhältnis auf eine neue noch zu gründende Gesellschaft der Travelzoo
Gruppe übertragen werden. Dabei wird der neue Arbeitgeber als Rechtsnachfolger
den Arbeitnehmer zu den gleichen vertraglichen Bedingungen unter Fortführung der
Betriebszugehörigkeit übernehmen. Die Übertragung des Arbeitsverhältnisses wird
durch schriftliche Vereinbarung zwischen den Parteien vollzogen.


5.
In connection with the Company’s expansion of its businesses in Europe, this
employment contract may be transferred to any new Travelzoo entity that may be
established as part of this process, it being understood that such new entity
will continue the employment as successor employer under the same terms and
conditions, including length of service. This transfer will be materialized by a
written agreement between the parties.
§ 2 Arbeitszeit
§ 2 Working Hours
 
 
Ohne an eine bestimmte Arbeitszeit gebunden zu sein, verpflichtet sich der
Arbeitnehmer, die zur Erfüllung seiner Aufgaben notwendige Arbeitszeit
aufzuwenden, entsprechend der Bestimmungen im Arbeitszeitgesetz zur zulässigen
Höchstarbeitszeit und - soweit dies erforderlich ist - auch über die
geschäftsübliche Arbeitszeit hinaus tätig zu werden. Sämtliche Arbeitsleistung
ist soweit rechtlich zulässig mit dem Gehalt abgegolten.
There are no normal hours of work applicable to the Employee, but the Employee
shall conform to such hours of work as may from time to time reasonably be
required of him and in any event he shall work such hours as may be necessary
for the proper performance of his duties, in accordance with the terms of the
“Working Time Act” (Arbeitszeitgesetz). To the extent legally permissible, the
Employee shall not be entitled to receive any additional remuneration for work
outside normal office hours.


§ 3 Gehalt
§ 3 Salary
 
 
1.
Der Arbeitnehmer erhält für seine Arbeitsleistungen ein jährliches Bruttogehalt
von EUR 130 000. Das Gehalt wird in 12 gleichen Teilen ausbezahlt und ist
jeweils nachträglich zum Monatsende fällig.




2.
Zusätzlich ist der Arbeitnehmer berechtigt, an einem vierteljährlichen
Prämienprogramm teilzunehmen, dessen Voraussetzungen sich aus der Anlage zu
diesem Anstellungsvertrag ergeben.
1.
For his activity, the Employee shall receive an annual gross salary in the
amount of EUR 130 000. The salary shall be paid out in 12 equal installments and
is payable retrospectively at the end of each month.


2.
In addition, the Employee shall be entitled to participate in a quarterly bonus
scheme, the terms of which are set out in the attachment to this Agreement.


 
 






--------------------------------------------------------------------------------



Seite 4






3.
Zahlt die Gesellschaft dem Arbeitnehmer eine Weihnachtsgratifikation oder
gewährt andere Sonderleistungen, so erfolgt die Zahlung freiwillig; auch nach
wiederholter vorbehaltloser Zahlung entsteht kein Rechtsanspruch.


3.
If a Christmas bonus or any other additional payment or other benefits is
granted by the Company, this will be on a voluntary basis only. Such payment
will create no legal entitlement, also none after having repeatedly being made
without expressed reservation that such payment has been voluntarily made.


4.
Die Gesellschaft übernimmt 50 Prozent der Beiträge zur Kranken- und
Pflegeversicherung des Arbeitnehmers gemäss der geltenden gesetzlichen
Bestimmungen. In Bezug auf die gesetzliche Renten- und Arbeitslosenversicherung
übernimmt die Gesellschaft den Arbeitgeberanteil an den Gesamtbeiträgen.


4.
The Company shall contribute a 50 percent share to the health insurance and
nursing care insurance according to current regulations. With respect to the
statutory pension and unemployment insurance the Company shall pay the
employer's share of the total contributions.


§ 4 Krankheit
§ 4 Illness
 
 
Der Arbeitnehmer hat krankheitsbedingte oder sonstige Arbeitsverhinderung
unverzüglich unter Angabe von Gründen anzuzeigen und im Krankheitsfalle
innerhalb von drei Arbeitstagen ein ärztliches Attest vorzulegen.


Im Falle der Erkrankung gelten die Anzeige- und Nachweispflichten des § 5
Entgeltfortzahlungsgesetz.


Im Falle von Krankheit eines Kindes des Arbeitnehmers oder eines nahen
Angehörigen des Arbeitnehmers gewährt die Gesellschaft keine bezahlte
Freistellung.
In case of inability to work due to illness or other reasons, the Employee shall
be obliged to give notice thereof stating the reasons and to present a medical
certificate within three working days.


In case of illness he is obligated to report and prove the illness according to
section 5 German “Act on continuation of salary payment”
(Entgeltfortzahlungsgesetz).


The Company does not provide paid leave in case of sickness of a child of the
employee or of a close parent.
 
 






--------------------------------------------------------------------------------



Seite 5








§ 5 Nebentätigkeit


1.
Der Arbeitnehmer wird der Gesellschaft seine volle Arbeitskraft widmen und deren
Interessen fördern.


2.
Jede weitere entgeltliche oder unentgeltliche, die Interessen der Gesellschaft
beeinträchtigende Beschäftigung sowie die tätige Beteiligung an anderen
gewerblichen oder gemeinnützigen Unternehmen bedarf der vorherigen schriftlichen
Zustimmung der Gesellschaft. Ausgenommen hiervon sind rein kapitalmässige
Beteiligungen von weniger als 1%.






§ 5 Side Activities


1.
The Employee shall devote his entire working capacity to the company and promote
its interests.


2.
Any further employment whether for or without remuneration, which may affect the
interests fo the Company and activte participation in other commercial or
charitable undertakings, which may affect the interests of the Company, require
the prior written approval of the Company. This restriction on other activities
shall not apply for the participation in other commercial or non-profit
enterprises to the extent that such participation does not exceed 1% in purely
capital terms.
 
 
§ 6 Spesen
§ 6 Expenses
   
 
Der Arbeitnehmer erhält Ersatz für alle angemessenen Auslagen, die ihm durch
Geschäftsreisen und sonstige Aufwendungen im Interesse der Gesellschaft
entstanden sind, entsprechend der jeweils gültigen Richtlinien der Gesellschaft.
Die Erstattung erfolgt nach den jeweils geltenden steuerrechtlichen und
firmeninternen Bestimmungen.




The Company will reimburse all reasonable expenses caused by business travels
and also all other expenditures which were caused in the interest of the Company
in accordance with the respective valid policies of the Company. The payment
will made in accordance with German tax regulations and internal policies in
force.


§ 7 Vertragsbeendigung
§ 7 Termination of the Contract
 
 
1.
Das Arbeitsverhältnis kann von beiden Seiten mit einer Frist von 6 Monaten zum
15. oder Ende des Monats jederzeit gekündigt werden. Eine gesetzliche
Verlängerung der Kündigungsfrist gilt für beide Seiten. Das Recht zur
außerordentlichen Kündigung aus wichtigem Grund bleibt unberührt.


1.
The termination notice for both sides is 6 months on the 15th or at the end of
the month. Any longer statutory provisions are applicable to both parties.
The foregoing does not change the statutory provisions concerning immediate
termination for important reasons.


2.
Das Arbeitsverhältnis endet, ohne dass es einer Kündigung bedarf, mit Ablauf des
Monats, in dem der Arbeitnehmer das 67. Lebensjahr vollendet, in dem er
vorzeitiges Altersruhegeld oder eine Rente wegen dauernder Erwerbsminderung
erhält.


2.
This employment contract shall end without any notice of termination in any case
at the latest at the end of the month in which the Employee attains the age of
67, receives an early retirement pension or in case of permanent disability.








--------------------------------------------------------------------------------



Seite 6






3.
Die Gesellschaft ist berechtigt, den Arbeitnehmer unter Weitergewährung der
vertraglichen Leistungen und unter Anrechnung anderweitigen Verdienstes von der
Arbeit freizustellen. Urlaubsansprüche des Arbeitnehmers werden auf den
Freistellungszeitraum angerechnet.






§ 8 Dienstwagen


Dem Arbeitnehmer wird weiterhin von der Gesellschaft ein Dienstwagen zur
Verfügung gestellt, in zumindest gleicher Kategorie wie der vorherigen. Eine
Firmenwagen-Vereinbarung, welche Bestimmungen im einzelnen regelt, wird
zusätzlich unterzeichnet.


3.
The Company shall be entitled to suspend the Employee from duty during the
notice period, but shall continue to pay the contractual remuneration. Other
remuneration of the Employee during this time will be deducted from his
contractual remuneration. The Employee’s holiday entitlement shall be set off
against the period of suspension.




§ 8 Company Car


The Employee will be granted the use of a company car of at least the same
category as the previous car. A car agreement outlining conditions shall be
signed separately.






 
§ 9 Verschwiegenheit und Vertraulichkeit
§ 9 Secrecy and Confidentiality
 
 
1.
Der Arbeitnehmer ist verpflichtet, über alle Angelegenheiten und Ereignisse, die
ihm im Rahmen seiner Tätigkeit bekannt werden, Stillschweigen zu bewahren. Dies
gilt insbesondere hinsichtlich bekannt gewordener Betriebs- und
Geschäftsgeheimnisse. Dies gilt auch für die Höhe und Zusammensetzung seines
Gehaltes.


1.
The Employee is obliged to maintain strict secrecy with respect to all business
secrets, activities and occasions confided to him or coming to his knowledge in
connection with his activity. This is also applicable to the amount and
composition of his salary.
2.
Die vorstehenden Rechte der Gesellschaft auf Verschwiegenheit und
Vertraulichkeit des Arbeitnehmers gemäß den vorstehenden Bestimmungen bleiben
von einer Beendigung des Arbeitsverhältnisses unberührt.






2.
The Company’s rights on secrecy and confidentiality against the Employee
according to the preceding provisions are not affected by the termination of the
employment relationship.


3.
Der Arbeitnehmer ist verpflichtet, der Gesellschaft bei Beendigung des
Vertragsverhältnisses oder jederzeit auf Anforderung der Gesellschaft alle in
seinem Besitz befindlichen Unterlagen und Aufzeichnungen und alle Kopien davon,
die im Zusammenhang mit seiner Tätigkeit im Rahmen dieses Vertrages stehen,
auszuhändigen. Ein Zurückbehaltungsrecht besteht nicht.
3.
Upon termination of this Service Contract or at any other time upon request of
the Company, the Employee shall return all business records and documents and
all copies thereof which exist in connection with his activities within the
framework of this contract. He shall have no right of retention.
 
 






--------------------------------------------------------------------------------



Seite 7






§ 10 Erfindungen, Gewerbliche Schutzrechte
§ 10 Inventions, Intellectual property rights
 
 
Der Arbeitnehmer verpflichtet sich, dem Arbeitgeber alle im Zusammenhang mit
seiner Tätigkeit für die Gesellschaft getätigten Erfindungen,
Ver-besserungsvorschlägen, Entwicklungen, Ent-deckungen und allen geschaffenen
Werken, Mustern, Modellen oder Verfahren unverzüglich schriftlich anzuzeigen.
Für alle patent- oder gebrauchsmusterfähigen Erfindungen gilt das
Arbeitnehmererfindungsgesetz. An allen urheber-schutzfähigen Werken des
Arbeitnehmers, die in Zusammenhang mit seiner Tätigkeit für die Gesellschaft
stehen, räumt der Arbeitnehmer bereits jetzt der Gesellschaft ein zeitlich,
räumlich und inhaltlich unbeschränktes Nutzungsrecht ein. Alle übrigen
gewerblichen Schutzrechte (Marken, Geschmacksmuster, etc.), die im Zusammenhang
mit dem Arbeitsverhältnis begründet werden, tritt der Arbeitnehmer bereits jetzt
an die Gesellschaft ab. Die vorstehend eingeräumten Rechte sind durch die
Vergütung des Arbeitnehmers abgegolten.




§ 11 Nachvertragliches Wettbewerbsverbot


Der Arbeitnehmer erklärt sich bereit, auf Wunsch der Gesellschaft und solange
der Anstellungsvertrag nicht von einer Seite gekündigt worden ist, ein
nachvertragliches Wettbewerbsverbot für die Zeit nach Beendigung des
Anstellungsverhältnisses zu vereinbaren, dass den gesetzlichen Vorschriften
gemäss den §§ 74 ff. HGB entspricht.










The Employee shall be obliged to inform the Company promptly and fully in
writing of all inventions, improvements, innovations and all created work,
pattern, models or methods he made in connection with his work for the Company.
For all inventions patented or registered protected, the German Act on
Employees’ Invention shall apply. The Employee grants the Company the rights of
use and enjoyment for all copyright protectible works developed in connection
with his work for the Company without any limitation to time, region or content.
Furthermore, he assigns hereby to the Company all other industrial property
rights (trademarks, registered design, etc.) which are based on activities in
connection with his work. The Employee will not be entitled to any extra
compensation for his obligations under this section.








§ 11 Non-Competition Clause


The Employee agrees to conclude, upon the request of the Company and as long as
the employment agreement has not been terminated by either side, a
post-contractual non-competition agreement according to the provisions included
in para. 74 et sequ. of the German HGB.
§ 12 Sonstiges
§ 12 Miscellaneous
 
 
1.
Änderungen und Ergänzungen dieses Vertrages, auch dieser Klausel, bedürfen zu
ihrer Wirksamkeit der Schriftform. Nebenabreden bestehen nicht.


1.
Amendments and supplements to this contract, including this section, require
written form to become effective. No ancillary agreements exist.








--------------------------------------------------------------------------------



Seite 8






2.
Sollte eine dieser vertraglichen Bestimmungen unwirksam oder undurchführbar sein
oder werden, so bleibt die Gültigkeit der anderen Bestimmungen hiervon
unberührt. In diesem Falle ist die unwirksame oder undurchführbare Bestimmung im
Wege der Anpassung so zu fassen, dass sie dem wirtschaftlich am nächsten kommt,
was die Parteien gewollt haben.


2.
Should any of these contractual provisions be or become invalid or
impracticable, the validity of the remainder of the provisions shall remain
unaffected thereby. In this case, the wording of the invalid or impracticable
provision shall be adjusted in such a way that it corresponds most closely to
the economic purpose intended by the parties.


3.
Der Vertrag unterliegt deutschem Recht.


3.
The contract is governed by German law.


4.
Mit Abschluss dieser Vereinbarung treten alle vorausgegangenen Vereinbarungen
mit der Gesellschaft außer Kraft.


5.
Die deutsche Vertragsfassung ist rechtlich maßgebend. Die nebenstehende
englische Fassung dient lediglich Übersetzungszwecken.
4.
With the agreement all previous agreements with the Company become obsolete.




5.
The German version of this agreement shall prevail. This English version is for
translation purposes only.
 
 
 


Für die Gesellschaft / for the Company
Christopher Loughlin
Chairman Travelzoo (Europe) Ltd






Arbeitnehmer / Employee
Christian Smart


 

__________________________________        __________________________________    


Datum / Date                        Datum / Date


11 October 2012
 
11 October 2012
 














